IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                         Docket No. 41326

STATE OF IDAHO,                                   )     2014 Unpublished Opinion No. 576
                                                  )
         Plaintiff-Respondent,                    )     Filed: June 19, 2014
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
SANTIAGO R. BURROLA, JR.,                         )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
         Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                  )

         Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
         County. Hon. Ronald J. Wilper, District Judge.

         Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

         Sara B. Thomas, State Appellate Public Defender; Kimberly E. Smith, Deputy
         Appellate Public Defender, Boise, for appellant.

         Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
         General, Boise, for respondent.
                   ________________________________________________

                           Before LANSING, Judge; GRATTON, Judge;
                                    and MELANSON, Judge


PER CURIAM

         Santiago R. Burrola, Jr. pled guilty to felony domestic violence in the presence of
children. Idaho Code §§ 18-903, 18-918(2) and (4). The district court sentenced Burrola to a
unified term of ten years with two years determinate and retained jurisdiction. Following the
period of retained jurisdiction, the district court placed Burrola on probation for a period of ten
years.    Subsequently, Burrola admitted to violating several terms of the probation, and the
district court ultimately reinstated his period of probation. Several months later, Burrola again
admitted to violating several terms of his probation and consequently, the district court revoked
his probation and ordered execution of the original sentence.




                                                 1
       Burrola timely filed an Idaho Criminal Rule 35 motion in which he requested additional
time to supplement his motion with supporting documentation and/or other evidence. The
district court issued a notice advising the parties that it intended to rule on Burrola’s Rule 35
motion with or without supporting material, explaining that the court has jurisdiction to rule on
such motions for a reasonable period of time after fourteen days from the date the sentence was
imposed. Burrola then filed an addendum to his Rule 35 motion and several days later filed a
motion for enlargement of time to file additional supplemental information. The district court
granted, in part and denied in part, Burrola’s motion for enlargement of time, giving him one
week to file any additional materials. Burrola did not file any additional materials by the court’s
deadline and the district court did not, at that time, rule on the Rule 35 motion.
       Several months later, Burrola filed a second addendum to his Rule 35 motion. Within a
period of a week, the district court entered an order denying the Rule 35 motion, indicating that
the additional information contained in Burrola’s second addendum was not timely filed and was
not considered by the court. Burrola appeals, asserting that the district court abused its discretion
by refusing to consider the supplemental information he provided in his second addendum to his
Rule 35 motion. Burrola also asserts that the district court abused its discretion by denying his
Rule 35 motion. In addition, Burrola asserts that the Idaho Supreme Court violated his rights to
due process and equal protection by denying his motion to augment the record.
       The State contends that the district court did not have jurisdiction to consider the merits
of Burrola’s Rule 35 motion or to grant the requested relief. We agree. If the trial court fails to
act upon a Rule 35 motion within a reasonable time after the filing deadline prescribed by the
rule, the court will lose jurisdiction to consider and rule upon the motion. See State v. Chapman,
121 Idaho 351, 825 P.2d 74, (1992). We conclude that the district court did not have jurisdiction
to rule on Burrola’s Rule 35 motion.
       Moreover, even if the district court had jurisdiction, it did not abuse its discretion in
denying the Rule 35 motion. A motion for reduction of sentence under I.C.R. 35 is essentially a
plea for leniency, addressed to the sound discretion of the court. State v. Knighton, 143 Idaho
318, 319, 144 P.3d 23, 24 (2006); State v. Gill, 150 Idaho 183, 186, 244 P.3d 1269, 1272 (Ct.
App. 2010). In presenting a Rule 35 motion, the defendant must show that the sentence is
excessive in light of new or additional information subsequently provided to the district court in
support of the motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In


                                                  2
conducting our review of the grant or denial of a Rule 35 motion, we consider the entire record
and apply the same criteria used for determining the reasonableness of the original sentence.
State v. Forde, 113 Idaho 21, 22, 740 P.2d 63, 64 (Ct. App. 1987); State v. Lopez, 106 Idaho 447,
449-51, 680 P.2d 869, 871-73 (Ct. App. 1984). Applying these standards, Burrola has not shown
that the district court abused its discretion in denying his Rule 35 motion.
       Burrola also asks this Court to hold that the Idaho Supreme Court deprived him of due
process and equal protection when it denied his motion to augment the record. First, since we
have determined that the district court lost jurisdiction to consider the Rule 35 motion, any
information which was the subject of the motion to augment is irrelevant. Second, we do not
have the authority to review and, in effect, reverse an Idaho Supreme Court decision on a motion
made prior to assignment of the case to this Court on the ground that the Supreme Court decision
was contrary to the state or federal constitutions or other law. See State v. Morgan, 153 Idaho
618, 620, 288 P.3d 835, 837 (Ct. App. 2012). Such an undertaking would be tantamount to the
Court of Appeals entertaining an appeal from an Idaho Supreme Court decision and is plainly
beyond the purview of this Court.        Id.   If a motion is renewed by the movant and new
information or a new or expanded basis for the motion is presented to this Court that was not
presented to the Supreme Court, we deem it within the authority of this Court to evaluate and
rule on the renewed motion in the exercise of our responsibility to address all aspects of an
appeal from the time of assignment to this Court. Id. Such may occur if the appellant’s or
respondent’s briefs have refined, clarified, or expanded issues on appeal in such a way as to
demonstrate the need for additional records or transcripts, or where new evidence is presented to
support a renewed motion. Id. Burrola has not filed with this Court a renewed motion to
augment the record or presented to this Court in his briefing any significant new facts or a new
justification for augmentation beyond that already advanced in his motion to the Supreme Court.
In essence, Burrola asks us to determine that the Idaho Supreme Court violated constitutional
law by denying his motion which is beyond the scope of our authority. Finally, Burrola’s
attempt to distinguish this case from State v. Brunet, 155 Idaho 724, 316 P.3d 640 (2013) (reh’g
denied), in which the Court required specific information relevant to the appeal, rather than
conjecture, is unavailing.
       Therefore, the order of the district court denying Burrola’s Rule 35 motion is affirmed.




                                                 3